Opinion issued May 9, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00326-CV
                           ———————————
    STEVE STEPHENS D/B/A AND A/K/A TERRA-TEXAS COMPANY
               AND JOHN RUNION, SR., Appellants
                                       V.
PRECISION DRILLING OILFIELD SERVICES CORPORATION, Appellee



                   On Appeal from the 234th District Court
                            Harris County, Texas
                     Trial Court Case No. 2009-30296-A



                         MEMORANDUM OPINION

      This case involves claims for conversion of oil field equipment. Appellants

Steve Stephens, doing business as and also known as Terra-Texas Company, and

John Runion, Sr. filed a suit alleging conversion by appellee Precision Drilling
Oilfield Services Corporation and other defendants who are not parties to this

appeal. The trial court granted Precision Drilling’s two motions for summary

judgment on the claims asserted by Stephens and Runion. These claims were

severed into a separate suit, thereby transforming the two summary-judgment

orders into a final judgment. Stephens and Runion appeal from the judgments that

they take nothing. We affirm.

                                   Background

        Stephens owned an Emsco C2, Type 3 draw works, which is a kind of

oilfield equipment resembling a winch. He alleges that he entered into an oral

contract of bailment in Houston with Garrick Industries, Inc. to repair and

refurbish his equipment. The equipment was delivered to a Garrick facility in

Louisiana, and Stephens occasionally traveled there to check on the progress of the

work.

        Approximately nine months later, Stephens came to believe that Garrick had

sold his equipment. He later determined that the buyer was Rig Fabricators &

Repair, Inc., whose president was Keith Richardson. Stephens allegedly tried to

contact Richardson and the owners of Garrick over the course of several months,

but his phone calls were not returned.

        Another company, Grey Wolf, Inc., delivered its own draw works to Rig

Fabricators for repair, refurbishment, and upgrades. Grey Wolf either merged with

                                         2
or was acquired by Precision Drilling before this suit was filed. A Grey Wolf

“Material Transfer Record” reflects that an “Emsco C-2 Drawworks” was “rebuilt

by Rig Fab” and delivered back to Grey Wolf. By the time that Grey Wolf

received its equipment back from Rig Fabricators, Stephens had learned of the

allegedly unauthorized sale of his equipment by Garrick to Rig Fabricators.

         Stephens believed that Rig Fabricators had delivered his equipment to Grey

Wolf. Runion, a business associate of Stephens, sent an email message to Grey

Wolf to inform it of the allegations against Garrick. In that email message, Runion

stated his belief that Grey Wolf “had no specific knowledge of the above scenario

of lies, deception, theft and collusion” and indicated that he was contacting the

company “as a courtesy and a heads-up of advising you’all of what is coming

next.”

         Stephens ultimately sued Garrick and its owners, Rig Fabricators, and Keith

Richardson and some of his businesses, including Precision Drilling as the

successor-in-interest to Grey Wolf. With respect to the claims against Precision

Drilling, Stephens alleged:

                Plaintiff brings this action for Conversion and for the return of
         his property held by this Defendant. In this regard, Plaintiff says that
         since Plaintiff’s property was initially stolen by the Garrick
         Defendants, no good title could pass to any purchaser from Defendant,
         or any subsequent purchaser, including the Grey Wolf Defendant [i.e.,
         Precision Drilling]. This Defendant therefore presently possesses


                                            3
      property which belongs to Plaintiff and which it refuses to return,
      rendering such Defendant Liable for Conversion.

              Pleading further, Plaintiff says the Grey Wolf Defendant holds
      Plaintiff’s property adversely and refuses to return the property.
      Plaintiff therefore brings this action to recover the draw works in
      question from the Defendant, pursuant to common-law principals [sic]
      governing such matters and pursuant to Art. 47.01, Tex Code Crim P.,
      et seq.

Stephens also asserted claims for conversion against the other defendants, and with

respect to those parties he also alleged civil conspiracy and violation of the Texas

Theft Liability Act. Precision Drilling answered with a general denial.

      Stephens moved for the restoration of his equipment pursuant to Chapter 47

of the Code of Criminal Procedure.        See generally TEX. CODE CRIM. PROC.

arts. 47.01–.12 (West Supp. 2012) (providing procedures for the restoration of

stolen property to its true owner). After a hearing, the trial court signed an order

denying the motion.

      Precision Drilling subsequently filed a motion for summary judgment on

both traditional and no-evidence grounds. It construed the petition as alleging that

Rig Fabricators had incorporated parts of Stephens’s equipment into Precision

Drilling’s equipment during repairs and refurbishments. Precision Drilling argued

that Stephens had no standing to sue because he had assigned his entire ownership

interest in the equipment to Runion before filing suit. In the no-evidence section of

its motion, Precision Drilling argued that Stephens had no evidence for any of the
                                         4
elements of conversion.      It further argued that Stephens had no evidence for

several elements of theft.

      Stephens filed a response, including legal arguments to support his own

standing.   To show that he had evidence on the elements of conversion, he

submitted a sworn affidavit with several attached exhibits. Stephens did not,

however, address Precision Drilling’s contention that he had no evidence to

support the contested elements of theft.

      After Stephens filed his response and before the trial court ruled on the

motion for summary judgment, an amended petition was filed in which Runion

joined all causes of action as Stephens’s co-plaintiff.    The amended petition

substantially repeated Stephens’s prior allegations and claims against the

defendants, including Precision Drilling.

      The trial court granted summary judgment on Precision Drilling’s motion

and ordered that Stephens take nothing against the company.         Subsequently,

Precision Drilling filed another motion for summary judgment challenging

Runion’s suit, in which it reiterated substantially the same arguments made against

Stephens’s suit, though it did not challenge Runion’s standing.      Runion filed

substantially the same response that Stephens had previously filed. As it had with

respect to Stephens, the trial court granted summary judgment and ordered that




                                            5
Runion take nothing against Precision Drilling. Stephens and Runion appeal from

the final judgments that they take nothing on their claims.

                                      Analysis

      We review de novo a trial court’s decision to grant a motion for summary

judgment. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

We review the summary-judgment evidence in the light most favorable to the

nonmovant, crediting evidence favorable to that party if reasonable jurors could,

and disregarding contrary evidence unless reasonable jurors could not. Mann

Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex.

2009) (citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)).

      A no-evidence motion for summary judgment under Rule 166a(i) is

essentially a directed verdict granted before trial, to which we apply a legal-

sufficiency standard of review. King Ranch, Inc. v. Chapman, 118 S.W.3d 742,

750–51 (Tex. 2003). In general, a party seeking a no-evidence summary judgment

must assert that no evidence exists as to one or more of the essential elements of

the nonmovant’s claim on which the nonmovant would have the burden of proof at

trial. Finger v. Ray, 326 S.W.3d 285, 289–90 (Tex. App.—Houston [1st Dist.]

2010, no pet.). Once the movant specifies the elements on which there is no

evidence, the burden shifts to the nonmovant to raise a fact issue on the challenged

elements. See TEX. R. CIV. P. 166a(i). A no-evidence summary judgment will be

                                          6
sustained on appeal when (1) there is a complete absence of evidence of a vital

fact, (2) the court is barred by rules of law or of evidence from giving weight to the

only evidence offered by the nonmovant to prove a vital fact, (3) the nonmovant

offers no more than a scintilla of evidence to prove a vital fact, or (4) the

nonmovant’s evidence conclusively establishes the opposite of a vital fact. King

Ranch, 118 S.W.3d at 751. More than a scintilla of evidence exists when the

evidence supporting the finding, as a whole, rises to a level that would enable

reasonable and fair-minded people to differ in their conclusions.          Burroughs

Wellcome Co. v. Crye, 907 S.W.2d 497, 499 (Tex. 1995). If the evidence is so

weak as to do no more than create a mere surmise or suspicion of its existence, its

legal effect is that it is no evidence. Ridgway, 135 S.W.3d at 601.

 I.   Stephens’s standing

      In its motion for summary judgment, Precision Drilling argued that Stephens

lacked standing “for the simple reason that he was not the owner of the Draw

Works at the time suit was filed,” and therefore he had “no justiciable interest.” As

an appellant, Stephens must negate all grounds that were raised in Precision

Drilling’s summary-judgment motion against him. See Ellis v. Precision Engine

Rebuilders, Inc., 68 S.W.3d 894, 898 (Tex. App.—Houston [1st Dist.] 2002, no

pet.) (citing State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 381 (Tex. 1993)).

When, as here, the trial court does not specify the basis for its summary judgment,

                                          7
“the appellant must show it is error to base it on any ground asserted in the

motion.” Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995). When the

appellant fails to challenge on appeal a ground asserted in the motion, we will

affirm the summary judgment with respect to the relevant claim, regardless of

whether summary judgment could have been properly rendered on that ground.

Ellis, 68 S.W.3d at 898.

      Despite having responded to the standing challenge in the trial court,

Stephens does not address on appeal Precision Drilling’s summary-judgment

argument that he lacked standing. Because Stephens has failed to address on

appeal a ground that Precision Drilling raised in the summary-judgment motion,

we affirm the judgment against him. See id.

II.   Conversion

      One of the elements of conversion is that the defendant unlawfully and

without authorization assumed and exercised control over the property to the

exclusion of, or inconsistent with, the plaintiff’s rights as an owner. NXCESS

Motor Cars, Inc. v. JPMorgan Chase Bank, N.A., 317 S.W.3d 462, 470 (Tex.

App.—Houston [1st Dist.] 2010, pet. denied). When Precision Drilling challenged

this element in its no-evidence motion for summary judgment, it became Runion’s

burden to “produce[] summary judgment evidence raising a genuine issue of

material fact.” TEX. R. CIV. P. 166a(i). Runion was not required to marshal his

                                       8
proof, but he needed to “point out evidence that raises a fact issue on the

challenged elements.”     Id. cmt. 1997.      The nonmovant must expressly and

specifically identify the supporting evidence on file that it wants the trial court to

consider in its response to a summary judgment motion. See, e.g., Speck v. First

Evangelical Lutheran Church of Houston, 235 S.W.3d 811, 816 (Tex. App.—

Houston [1st Dist.] 2007, no pet.).

       The summary-judgment motion asserted that there was no evidence of

several elements of Runion’s conversion claim, including the element that

“Precision wrongfully took dominion and control over the property in question.”

In response, Runion stated:

       Plaintiffs incorporate by reference all the foregoing pleadings,
       arguments and evidence, for all purposes, as if repeated verbatim in its
       entirety, here: . . . As reflected above, the draw-works was stolen and
       no subsequent purchaser of it could obtain any title to the draw-works
       (See, Affidavit of Steve Stephens, attached).

With respect to the possession of his equipment, Stephens averred as follows in his

affidavit:

       9.     Sometime around September 2008, I learned for the first time
       my Draw-works had been sold by GARRICK to a company called
       Fire Fox. I did not know of this sale, nor did I approve of such sale,
       either before or after it occurred, nor did I receive any of the sale
       proceeds. I later learned that my Draw-works had been sold on
       April 8, 2008, to a company called Red Fox, located near Lafayette,
       LA. I learned that the sale price was $225,000.00 [MSJ Affidavits,
       Exhibits Nos. 6 and 6a];



                                          9
      10. On January 14, 2009, when I learned that Red Fox had my
      Draw-works, I sent a letter to Keith Richardson by Fax informing him
      that the draw-works was stolen and demanding its immediate return. I
      later learned that Keith Richardson was the owner of both the Red Fox
      company and the company which actually purchased the draw-works,
      Rig Fabricators & Repair, Inc. [“RIG FAB”] [MSJ Affidavit Exhibit
      No. 4];

      11. We learned that two (2) days after we sent the letter telling RIG
      FAB that GARRICK had stolen the Draw-Works [Exhibit No. 11,
      above], on January 16, 2009], RIG FAB delivered my draw-works to
      GREY WOLF drilling [MSJ Affidavit Exhibit No. 5] for
      $780,579.29. [MSJ Affidavit Exhibit No. 7] I did not know of this
      sale nor did I approve of such sale either before or after it occurred,
      nor did I receive any of the sale proceeds;

      12. On April 30, 2009, after learning that GREY WOLF was now
      in possession of our C-2 Draw-works, we e-mailed GREY WOLF
      (Terri Lejeune) all of this information showing that Terra-Texas is the
      rightful owner of the C-2 Draw-works [MSJ Affidavit Exhibit 8], and
      asking GREY WOLF to investigate and work with us to make us
      whole. Neither Garrick Industries, Inc., nor Rig Fabricators & Repair,
      Inc., nor Grey Wolf has returned my draw-works or paid me its value.

(All emphasis in original.) The exhibits referenced in the foregoing excerpt and

attached to Stephens’s affidavit are:

   • Exhibit 4, a letter from Stephens to Richardson demanding return of the
     draw works;
   • Exhibit 5, a Grey Wolf “Material Transfer Record” reflecting delivery of an
     “Emsco C-2 Drawworks” that was “rebuilt by Rig Fab”;
   • Exhibit 6, a Rig Fabricators check payable to Garrick Industries in the
     amount of $225,000.00;
   • Exhibit 6a, a Garrick Industries invoice addressed to Rig Fabricators for a
     “Continental Emsco C2 Drawworks” at the unit price of $225,000.00;
   • Exhibit 7, a November 10, 2008 Rig Fabricators invoice billed to Grey Wolf
     for “REBUILD CONT EMSCO C2 DRAWWORKS”; and
   • Exhibit 8, text from an email message from Runion apprising Grey Wolf of
     the allegations and asking that it “do its own research into this matter.”
                                        10
Runion’s written response to Precision Drilling’s no-evidence motion did not

expressly point to any other specific evidence.

      In his appellate brief, Runion contends that Stephens’s affidavit provided

proof on every contested element of conversion. In response, Precision Drilling

argues that Runion failed to offer evidence that the draw works delivered by

Stephens to Garrick and then allegedly sold to Rig Fabricators is the same draw

works that was ultimately delivered to Grey Wolf after it had engaged Rig

Fabricators to repair its own draw works. Precision Drilling alleged that Stephens

lacked any personal knowledge of the transfers involving Rig Fabricators or of

how the repairs were performed on the Grey Wolf draw works.                  It thus

characterizes Stephens’s affidavit as “rank speculation” to the extent he claimed

that “Rig Fab delivered my draw-works to Grey Wolf Drilling for $780,579.29,”

relying solely on two exhibits: the Grey Wolf “Material Transfer Record” and the

Rig Fabricators invoice dated November 10, 2008 (exhibits 5 and 7, referenced in

paragraph 11 of the Stephens affidavit). Precision Drilling maintains that the

referenced exhibits show only that its own draw works equipment was rebuilt, not

that it is in possession of the equipment allegedly stolen from Stephens or any parts

thereof.

      In his reply brief, Runion reprints excerpts of Stephens’s affidavit to show

that Precision Drilling exercised control over the allegedly misappropriated

                                         11
equipment. He argues that the affidavit is competent summary-judgment evidence

because it recites at the beginning that it is based on Stephens’s “personal

knowledge of all the facts stated herein.” Runion also argues that an objection that

the affiant lacks personal knowledge is an objection to the form rather than the

substance of the affidavit, and because Precision Drilling did not object to the

affidavit in the trial court it waived review of any such defect.

      Runion’s reply brief additionally points out that Precision Drilling submitted

with its summary-judgment motions a transcript of Runion’s testimony at the

hearing on Stephens’s Chapter 47 motion for restoration. In one part of the

transcript, the following line of testimony appears:

      Q.     [W]here is the draw works the last time you saw it?

      A.     As of today, I don’t know. But at the day we inspected it in
      September 2009, it was s[i]tting at Grey [W]olf Precision Drilling’s
      yard in Eunice, Louisiana.

      ....

      Q.    . . . Is it your contention that the draw works you saw in Grey
      [W]olf’s yard is the same exact draw works that Mr. Stephens
      purchased in 2006?

      A.     With minor modifications, yes.

Runion argues that this part of Precision Drilling’s summary-judgment evidence

was sufficient to establish the challenged element of the company’s possession and

control of the equipment. He alternatively argues that Precision Drilling judicially


                                          12
admitted, both during the proceedings on the motion for restoration and in the

motions for summary judgment, that it had possession of the equipment.

      We will separately consider the sufficiency of each of Runion’s arguments

that he satisfied his burden to avoid a no-evidence summary judgment on the

conversion claim due to the lack of evidence that Precision Drilling wrongfully

took dominion and control over Stephens’s draw works.

   A. Runion’s testimony

      In Runion’s response to the motion for summary judgment, he stated that he

“incorporate[d] by reference all the foregoing pleadings, arguments and evidence,

for all purposes, as if repeated verbatim in its entirety.” This statement may have

been intended to refer to Runion’s testimony at the hearing on the motion for

restoration in which he testified to having seen Stephens’s equipment in Grey

Wolf’s yard. However, this general reference in the summary-judgment response

was ineffective to point out any particular evidence for the purpose of responding

to a no-evidence summary-judgment motion. See Rogers v. Ricane Enters., Inc.,

772 S.W.2d 76, 81 (Tex. 1989) (holding that summary-judgment motion stating

that movant relied upon “the depositions and exhibits on file” was insufficient to

direct trial court to evidence); Blake v. Intco Invs. of Tex., Inc., 123 S.W.3d 521,

525 (Tex. App.—San Antonio 2003, no pet.) (observing that nonmovant did not

cite, quote, or otherwise point out testimony creating fact issue and that “trial court

                                          13
was not required to search the record for evidence raising a material fact issue

without more specific guidance”).        There were over 200 pages attached to

Precision Drilling’s motion and Runion’s response, and this page count does not

account for the fact that many of those pages are condensed transcripts with four

pages of testimony on each condensed page.            Without express and specific

reference to the evidence substantiating the elements of his conversion cause of

action, the trial court was not required to sift through these pages or other filings to

find evidence supporting Runion’s position.         See Speck, 235 S.W.3d at 816

(holding that party failed to produce competent summary-judgment evidence when

it attached affidavits to pleadings but party did not refer to them in summary-

judgment responses); Guthrie v. Suiter, 934 S.W.2d 820, 826 (Tex. App.—

Houston [1st Dist.] 1996, no writ) (holding that trial court did not abuse discretion

in refusing to consider 500-page deposition testimony attached to summary-

judgment response when nonmovant did not direct attention to portions thereof).

Accordingly, we hold that Runion did not meet his burden to point out the part of

his own testimony in which he testified that he saw the equipment in Grey Wolf’s

yard. See TEX. R. CIV. P. 166a(i) & cmt. 1997.

   B. Stephens’s affidavit

      Although Runion’s general reference to the evidence was insufficient to

invoke any particular evidence for summary-judgment purposes, his express

                                          14
reference to Stephens’s affidavit, which is only three pages in length, was

sufficient to point out that piece of evidence. See Johnson v. Brewer & Pritchard,

P.C., 73 S.W.3d 193, 207–08 (Tex. 2002) (holding that summary-judgment

specifying evidence in the record, despite failing to connect each referenced fact to

the contested elements, “met the minimum requirements of Rule 166a(i)”); Aleman

v. Ben E. Keith Co., 227 S.W.3d 304, 309–10 (Tex. App.—Houston [1st Dist.]

2007, no pet.) (holding that summary-judgment response referencing attached

deposition testimonies and reprinting half-page of relevant excerpts was sufficient

to point out that evidence).     The question remains whether the statements in

Stephens’s affidavit were competent summary-judgment evidence. “A summary

judgment may be based on uncontroverted testimonial evidence of an interested

witness . . . if the evidence is clear, positive and direct, otherwise credible and free

from contradictions and inconsistencies, and could have been readily

controverted.”    TEX. R. CIV. P. 166a(c).       Affidavits supporting or opposing

summary judgment must be made on personal knowledge and must set forth such

facts as would be admissible in evidence. TEX. R. CIV. P. 166a(f).

      “An affidavit which does not positively and unqualifiedly represent the facts

as disclosed in the affidavit to be true and within the affiant’s personal knowledge

is legally insufficient.” Humphreys v. Caldwell, 888 S.W.2d 469, 470 (Tex. 1994)

(per curiam). Moreover, a conclusory affidavit is incompetent evidence that, as a

                                          15
matter of law, does not support summary judgment. Anderson v. Snider, 808
S.W.2d 54, 55 (Tex. 1991) (per curiam, op. on rehearing); see also James L. Gang

& Assocs., Inc. v. Abbott Labs., 198 S.W.3d 434, 439 (Tex. App.—Dallas 2006, no

pet.) (“Conclusory statements in affidavits are not proper summary judgment

evidence if there are no facts to support the conclusions.”).       An affidavit is

conclusory when it expresses “a factual inference without stating the underlying

facts on which the inference is based.” E.I. du Pont de Nemours & Co. v. Shell Oil

Co., 259 S.W.3d 800, 809 (Tex. App.—Houston [1st Dist.] 2007, pet. denied)

(quoting BLACK’S LAW DICTIONARY 284 (7th ed. 2001)). Conclusory statements in

affidavits are not competent evidence because they do not raise fact issues, nor are

they credible or susceptible to being readily controverted. Ryland Grp., Inc. v.

Hood, 924 S.W.2d 120, 122 (Tex. 1996) (per curiam). Contrary to Runion’s

argument, a conclusory statement in an affidavit is a defect of substance, and we

may review on appeal whether a statement is conclusory despite the absence of any

objection in the trial court. Clarendon Nat’l Ins. Co. v. Thompson, 199 S.W.3d
482, 490 n.7 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Stephens’s affidavit avers that he “learned” that Garrick Industries sold his

equipment to Rig Fabricators, and that he later “learned” that Rig Fabricators

delivered his equipment to Grey Wolf. This language, which suggests that he

undertook an inquiry or otherwise somehow received information, is legally

                                        16
insufficient to show that the statements are based upon his personal knowledge.

See Humphreys, 888 S.W.2d at 470 (holding that affidavits failed to unequivocally

show personal knowledge when they stated that they were based upon “own

personal knowledge and/or knowledge which [affiant] has been able to acquire

upon inquiry”); see also Ryland Grp., 924 S.W.2d at 122 (“An interested witness’

affidavit which recites that the affiant ‘estimates,’ or ‘believes’ certain facts to be

true will not support summary judgment.”).

      Furthermore, the affidavit does not reveal the underlying facts of how

Stephens came to “learn” about Grey Wolf’s possession of his equipment.

Consequently, Stephens’s statements concerning Grey Wolf’s possession of the

equipment are conclusory. See LMB, Ltd. v. Moreno, 201 S.W.3d 686, 688–89

(Tex. 2006) (per curiam) (holding that expert opinion concerning cause of injuries

and death was not competent summary-judgment evidence because it failed to

address, among other things, underlying facts on which opinion was based); James

L. Gang, 198 S.W.3d at 439 (holding that affidavit averring amount of damages

suffered was conclusory because it lacked supporting facts or figures).

      Because the challenged statements in Stephens’s affidavit do not

unequivocally show that they are based on personal knowledge and there are no

underlying facts in the affidavit to support them, we hold that the statements




                                          17
concerning Grey Wolf’s possession of the equipment are incompetent summary-

judgment evidence. See Anderson, 808 S.W.2d at 55.

   C. Affidavit exhibits

      Only two of the exhibits attached to Stephens’s affidavit are referenced in

support of the allegation that Precision Drilling had possession of the equipment:

Exhibit 5, a Grey Wolf “Material Transfer Record” reflecting delivery of an

“Emsco C-2 Drawworks” that was “rebuilt by Rig Fab”; and Exhibit 7, a Rig

Fabricators invoice to Grey Wolf for “REBUIL[T] CONT EMSCO C2

DRAWWORKS.” However, without further explanation, this evidence reflects

only that Rig Fabricators rebuilt and delivered a draw works to Grey Wolf. The

documents contain some information that could be clues that would permit the

tracing of the material at issue. For example, Exhibit 5 references “Gray Wolf

Asset # GWD-005-076” and describes its condition as “Rebuilt By Rig Fab. Job #

R1451.” Exhibit 7 references “WO # R1451,” describes the work as “REBUILD

CONT EMSCO C2 DRAWWORKS,” and identifies “ASSET NO# GWD-005-

076.” In any case, whatever is shown by these records, on their face they do not

permit any inference that parts from the allegedly misappropriated Stephens draw

works were incorporated into the rebuilt Grey Wolf draw works equipment or parts

thereof. In the context of other evidence, the two exhibits might allow a surmise or

suspicion that Precision Drilling has possession of Stephens’s equipment. “To

                                        18
raise a genuine issue of material fact, however, the evidence must transcend mere

suspicion.” Ridgway, 135 S.W.3d at 601. Thus, the legal effect of the exhibits

attached to Stephens’s affidavit is that they are no evidence that Precision

Drilling’s equipment contains components of the equipment at issue. Id.

   D. Judicial admission

      Runion alternatively argues that Precision Drilling judicially admitted in the

trial court that it had possession of the equipment. At an earlier stage of the

proceedings, Stephens moved pursuant to Chapter 47 of the Code of Criminal

Procedure for restoration of the draw works. Precision Drilling filed a written

objection to Stephens’s motion.     In that written objection, Precision Drilling

advanced several arguments that it later reiterated in its motion for summary

judgment. In the course of arguing that it was a good faith purchaser, Precision

Drilling stated:

      Garrick, clothed with an indicia of ownership of the Draw Works and
      all of its accompanying parts sold the Draw Works to Rig Fab, who in
      turn sold the Draw Works to Precision, which Precision purchased for
      value in good faith. . . . This voluntary delivery gave Garrick the
      power to transfer good title to Rig Fab and Rig Fab, subsequently, to
      Precision. . . . When Precision purchased the draw works from Rig
      Fab, Precision lacked knowledge of any claims to those parts by
      Plaintiff.

Moreover, in its later summary judgment motions, Precision Drilling made similar

statements concerning possession of the equipment, including the following

sentence:
                                        19
      Garrick, clothed with indicia of ownership of the Draw Works,
      including all of its accompanying parts, sold the Draw Works to Rig
      Fab, which in turn used parts from the Draw Works to repair
      Precision’s damaged draw works, and Precision paid for the repairs,
      including the used parts, for value in good faith.

(Footnote omitted.) A footnote at the beginning of each motion states: “For

purposes of this motion only, the contentions contained in [the petitions] are taken

as true.” Runion argues that the above statements constituted judicial admissions

that relieved him of the burden of producing summary-judgment evidence

concerning Precision Drilling’s possession of the equipment.

      Responding to this argument, Precision Drilling contends that judicial

admissions can be made only in pleadings, as opposed to motions or other filings,

and that none of the supposed judicial admissions were reflected in the company’s

pleadings.   Precision Drilling additionally argues that it made the referenced

statements only for the purpose of articulating its defenses and that it never

admitted as fact that it has the equipment.

      A judicial admission is a formal waiver of proof usually found in pleadings

or the stipulations of the parties. Hennigan v. I.P. Petroleum Co., 858 S.W.2d 371,

372 (Tex. 1993) (per curiam) (citing Mendoza v. Fidelity & Guar. Ins.

Underwriters, Inc., 606 S.W.2d 692, 694 (Tex. 1980)). Contrary to Precision

Drilling’s contention, a judicial admission may be found in filings other than

pleadings. See Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 568


                                         20
(Tex. 2001) (holding that party made judicial admission in summary-judgment

response and counter-motion for summary judgment). Nevertheless, a judicial

admission must be a “clear, deliberate, and unequivocal statement.” Horizon/CMS

Healthcare Corp. v. Auld, 34 S.W.3d 887, 905 (Tex. 2000) (quoting Regency

Advantage Ltd. P’ship v. Bingo Idea–Watauga, Inc., 936 S.W.2d 275, 278 (Tex.

1996)). An assertion of fact pleaded in the alternative is not a judicial admission.

See Holy Cross, 44 S.W.3d at 568 (citing Houston First Am. Sav. v. Musick, 650
S.W.2d 764, 767 (Tex. 1983)). When a judicial admission is made, it bars the

party who made the admission from disputing it and relieves the opposing party

from proving the fact admitted. Auld, 34 S.W.3d at 905. “The party relying on his

opponent’s pleadings as judicial admissions of fact, however, must protect his

record by objecting to the introduction of evidence contrary to that admission of

fact and by objecting to the submission of any issue bearing on the fact admitted.”

Musick, 650 S.W.2d at 769.

      When Precision Drilling’s motion challenged whether Runion had evidence

to support the “control” element of conversion, see NXCESS, 317 S.W.3d at 470, it

put that element at issue for summary judgment. See TEX. R. CIV. P. 166a(i).

Runion, as the “party relying on his opponent’s pleadings as judicial admissions of

fact,” Musick, 650 S.W.2d at 769, needed to protect any reliance on Precision

Drilling’s purported judicial admissions by objecting at that time to the attempt to

                                        21
put the “control” element at issue. However, Runion’s response to Precision

Drilling’s motion for summary judgment does not reflect any assertion of judicial

admission. Assuming, without deciding, that Precision Drilling did make one or

more judicial admissions that it had possession or control of the equipment, we

hold that Runion waived his reliance on such a judicial admission by failing to

timely object after Precision Drilling put that element at issue in its motion for

summary judgment. See Hurlbut v. Gulf Atlantic Life Ins. Co., 749 S.W.2d 762,

765 (Tex. 1987) (holding that defendants could not benefit from purported judicial

admission when they failed to timely object to jury question that was contrary to

facts admitted in plaintiffs’ pleadings); USAA Cnty. Mut. Ins. Co. v. Cook, 241
S.W.3d 93, 102 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (holding that

defendant waived reliance on plaintiff’s judicial admissions when defendant failed

to object to plaintiff’s repeated testimony controverting prior admissions); cf.

United States Fid. & Guar. Co. v. Goudeau, 272 S.W.3d 603, 611 & n.3 (Tex.

2008) (noting that plaintiffs protected their reliance on judicial admission when

they objected to statements in defendant’s summary-judgment motion that

contradicted prior admission).

      In summary, (1) Runion did not adequately point out in his summary-

judgment response the part of his testimony that he saw the disputed equipment in

Grey Wolf’s yard; (2) the statements in Stephens’s affidavit concerning Grey

                                       22
Wolf’s possession of the equipment were incompetent summary-judgment

evidence, because they were conclusory and they were not clearly and

unequivocally based on his personal knowledge; (3) the exhibits attached to

Stephens’s affidavit represented no more than a scintilla of evidence that Precision

Drilling had possession of the equipment or parts thereof; and (4) Runion did not

timely protect his reliance on Precision Drilling’s purported judicial admissions

that the company had possession of the equipment or parts thereof. Accordingly,

we hold that the trial court did not err in granting summary judgment against

Runion on his conversion cause of action.

III.   Theft

       In its summary-judgment motion against Runion, Precision Drilling asserted

that he had not pleaded a cause of action for theft against the company.

Nevertheless, “out of abundance of caution,” Precision Drilling argued in the

motion that Runion had no evidence of several elements of theft. Runion did not

address in his response to the motion for summary judgment these no-evidence

arguments concerning theft.

       When a no-evidence summary-judgment motion asserts that the nonmovant

has no evidence on an element of a claim, the burden shifts to the nonmovant to

produce evidence raising a fact issue on the challenged element. See TEX. R. CIV.

P. 166a(i); Vice v. Kasprzak, 318 S.W.3d 1, 11 (Tex. App.—Houston [1st Dist.]

                                        23
2009, pet. denied). Runion, not having addressed in the trial court Precision

Drilling’s no-evidence arguments regarding theft, failed to meet his burden. We

hold that the trial court did not err in rendering the requested summary judgment

on the theft claim. See Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008) (per

curiam) (“The trial court must grant the [no-evidence] motion unless the

respondent produces summary judgment evidence raising a genuine issue of

material fact.”).

                                   Conclusion

      We affirm the judgment against Stephens because he failed to address on

appeal the standing grounds argued by Precision Drilling in the trial court. We

affirm the trial court’s judgment against Runion on no-evidence grounds. Because

of this disposition, we need not address other arguments relating to Precision

Drilling’s traditional summary-judgment motion.



                                            Michael Massengale
                                            Justice

Panel consists of Justices Jennings, Massengale, and Huddle.




                                       24